Citation Nr: 1520336	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  09-29 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lower back disorder, to include arthritis.

2.  Entitlement to service connection for carpal tunnel syndrome (CTS), to include claimed wrist and hand pain and weakness.

3.  Entitlement to an initial compensable rating for costochondritis, claimed as a chest injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to August 1989.

This appeal is before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO) and a May 2013 rating decision from the Appeals Management Center (AMC) in Washington, DC.

In January 2013, the Board remanded the Veteran's appeal to the RO with instruction to request relevant medical records and the appropriate authorizations from the Veteran, schedule the Veteran for VA examinations for his claimed conditions, and conduct any further necessary development.  The RO complied with these instructions, and VA examinations were conducted in March 2013.

The Board finds that the VA examinations were adequate to evaluate the Veteran's claimed disabilities and complied with the Board's instructions, and the Board is therefore satisfied that the instructions in its remand of January 2013 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to an initial compensable rating for costochondritis, claimed as a chest injury, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A lower back disorder was neither incurred in nor related to service.

2.  CTS is related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a lower back disorder, to include arthritis, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2014).

2.  The criteria for service connection for CTS, to include claimed wrist and hand pain and weakness have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated July 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  The Veteran's Social Security disability records have also been obtained.

The Veteran was provided VA examination of his lower back and his CTS in March 2013.  The Board finds that these examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, including arthritis and organic diseases of the nervous system such as CTS, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Lower Back Disorder

The Veteran claims service connection for his lower back disorder.  Specifically, in his March 2009 notice of disagreement and his August 2009 substantive appeal, the Veteran claims that his back disorder was caused by his work as an aircraft mechanic, which consisted of crawling, bending, kneeling, climbing, squatting, and lifting heavy aircraft parts.  The Veteran stated that his condition began in service and has continually declined ever since.

Service treatment records indicate a minor cervical injury in February 1986, after which the Veteran was diagnosed with an acute musculoskeletal strain.  He sought treatment for residual pain in October 1986, and was diagnosed with post-trauma cervical muscular sprain.  Records do not reflect any symptoms of or treatment for lower back pain.  In the report of medical history accompanying his September 1991 examination for affiliation with the Reserves, the Veteran denied ever having experienced recurrent back pain.

Private medical records show that the Veteran sought treatment for lower back pain from October 1994 through January 1995, reporting severe lower back pain exacerbated by prolonged standing or sitting, particularly when driving.  In March 1995 he reported that he was unsure of the exact incident or cause of the onset of pain.  He was diagnosed with intervertebral disc syndrome (IVDS) without radiculopathy, with an associated piriformis syndrome and concurrent lumbosacral and thoracolumbar subluxation.

VA medical records show that in February 1996, the Veteran reported that he had injured his back in service, falling from a plane on many occasions.  In April 1996, the Veteran reported that he had suffered lower back pain for either 10 or 12 years.  At this point he denied any back injury.  X-rays showed a normal lumbar spine.  In September 1996, the Veteran was diagnosed with low back pain with possible lumbosacral radiculopathy.  His treating physician encouraged weight loss and analgesics as needed.

Private treatment records reflect that an August 2005 MRI found that the Veteran suffers from degenerative disc disease and facet disease of the lumbar spine and mild degenerative disc disease of the thoracic spine.  The Veteran was treated with a series of epidural steroid injections in October and November 2005.  

In November 2007 the Veteran underwent an examination in conjunction with his application for Social Security benefits.  He reported being treated for chest pain while in the military, but did not report any treatment for his lower back pain until 2003.  

Private treatment records include a July 2008 x-ray that shows multilevel degenerative disc disease.  An October 2008 MRI of the lumbar spine showed multilevel degenerative disc disease resulting in varying degrees of neural foraminal stenosis.  

The Veteran underwent a VA examination of his lower back in March 2013.  The Veteran reported lower back pain unrelated to any specific injury that he developed while working as an aircraft mechanic in service.  The examiner noted the Veteran's in-service cervical injury.  The examiner diagnosed arthritic degenerative intervertebral disc disease with radiculopathy.  The examiner opined that it was less likely than not that the Veteran's lower back condition was incurred in or caused by the Veteran's service.  The examiner based this opinion on the rationale that the Veteran had normal x-rays in April 1996, 7 years after leaving service.

The Board finds the March 2013 VA examination highly probative.  The examiner's opinion that the Veteran's current condition is unrelated to service is supported by the rationale that the Veteran's April 1996 x-rays revealed no arthritic conditions.  The Board recognizes that records show that the Veteran suffered from lower back pain between service and the April 1996 x-rays, but there is no indication on the record that this earlier back pain is related to his current condition.  Furthermore, there are no service treatment records indicating lower back pain, and there is no evidence of the Veteran's arthritis manifesting to a compensable degree within one year of service.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's lower back disorder was caused by or related to service, and service connection must therefore be denied.

CTS

The Veteran claims service connection for CTS, including pain and weakness in his wrists and hands.  Specifically, in his August 2009 substantive appeal the Veteran stated that his CTS began in his eighth or ninth year in service.

Service treatment records show that the Veteran was treated for a small puncture wound to the fifth digit of his left hand in November 1981.  The Veteran was treated for a laceration on the tip of his distal right finger in April 1983.  The physician noted that the wound was healing well.  In September 1983 the Veteran was treated after impaling his left hand on a screwdriver.  The physician diagnosed a puncture/laceration, noting that flexion and extension of all digits were intact.  A July 1986 record shows treatment for a laceration to the index finger of the Veteran's right hand.  The treating physician diagnosed a superficial laceration with no neurological complications.  In March 1988, the Veteran sought treatment for tingling in his right hand after being placed in handcuffs for 30-45 minutes.  His physician diagnosed a nerve injury manifested by mild contusion and paresthesia of the right hand and wrist due to trauma.  Records further reflect a March 1989 laceration to the fourth finger of the Veteran's right hand.  The Veteran reported no tingling, but there was numbness.  The treating physician diagnosed a superficial laceration with no neurological or sensory problems.  Follow-up treatment showed a well-healing wound.

Private medical records show that the Veteran sought treatment for his left wrist in January 1996.  The Veteran reported severe pain laterally and proximally to the wrist, which had existed for a week, occurring with any gripping or twisting of his hand.  He reported a history of fractures 20 years prior.  An electromyogram (EMG) in which the Veteran was diagnosed with chronic axonal length dependent peripheral neuropathy and a relative bilateral CTS worse on the right than the left.  X-rays of his left wrist showed radial shaft bowing.  The radiologist stated that this was most likely a function of an old healed fracture.

VA medical records show that in April 1996, the Veteran reported that his wrists had been hurting him for 2 years.  His left hand pain starts in his wrist and travels the palm to his third and fourth digits.  His right hand was characterized as a "numb/pain" in the whole hand.  The Veteran was treated during this period with positive results.  A December 1996 EMG showed that the Veteran's CTS had worsened.

In November 2007 the Veteran underwent an examination in conjunction with his application for Social Security benefits.  He reported being treated for chest pain while in the military, but did not report any treatment for his hand/wrist pain until 1996.  

The Veteran underwent a VA examination for his CTS in March 2013.  The Veteran reported symptoms beginning during service, and the examiner noted the hand injuries in the Veteran's service treatment records.  The examiner opined that the Veteran's CTS was less likely than not incurred in or related to service.  The examiner based this opinion on the fact that, although the Veteran suffered hand injuries in service, the Veteran did not note any wrist pain until well after service in 1996.  The examiner explained that while wrist injuries are known to cause CTS, no such relationship exists for hand injuries.

The Board finds that the March 2013 VA examination opinion fails to account for the Veteran's March 1988 treatment for a nerve injury while in service.  The examiner's rationale rests on the fact that wrist injuries but not hand injuries can cause CTS, yet the rationale does not account for the March 1988 right hand and wrist injury.  The records of this injury reflect complaints of pain, numbness and tingling in the right wrist and hand and the central dorsal aspect of the left hand.  Though symptoms existed in both hands, the treating physician diagnosed a nerve injury of the right hand and wrist only.  Notably, in January 1996, the Veteran was diagnosed with CTS worse on the right than on the left.  The Board finds that this similarity places the evidence, at minimum, in equipoise regarding the question of whether the Veteran's CTS is related to his military service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for CTS is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a lower back disorder, to include arthritis, is denied.

Service connection for CTS, to include claimed wrist and hand pain and weakness, is granted.


REMAND

The Veteran also seeks an initial compensable rating for costochondritis, claimed as a chest injury.

The Board's January 2013 remand directed that the Veteran be provided with VA examinations for all issues on appeal.  On remand, the AMC granted service connection for costochondritis in a May 2013 rating decision, evaluating the Veteran's condition at 0 percent.  The Veteran submitted notice of disagreement with this 0 percent rating in May 2013.  To date, the RO has not further developed the Veteran's appeal with respect to this issue.

Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).  The Board therefore remands the Veteran's claim for a compensable rating for costochondritis for a statement of the case to be issued.

The Board notes that in his appellate brief, the Veteran's representative requested that on the same basis the Board remand the issue of entitlement to an increased rating for a bilateral knee disorder.  While it is true that the Veteran has submitted a notice of disagreement with respect to this issue, that notice of disagreement was filed less than two months before this Board decision.  The Board therefore finds that the RO has not yet completed its development of this issue, and therefore the Board need not at this point remand for a statement of the case with respect to that issue.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have come into existence but has not been associated with the record.

2.  Provide a statement of the case to the Veteran and his representative regarding the issue of entitlement to an initial compensable rating for costochondritis, claimed as a chest injury.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


